Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 1 of 8 Page ID #:598




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
   3     Sara Gunderson, Esq., SBN 302582
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     sarag@potterhandy.com
   7
         Attorneys for Plaintiff
   8
   9
  10                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  11
  12
                                                     Case: 2:18-CV-01917-GW-PLA
  13     Shirley Lindsay,
  14                  Plaintiff,                     Plaintiff’s Second Reply to
  15                                                 Defendant’s Opposition to
            v.                                       Plaintiff’s Motion for Summary
  16                                                 Judgment, or in the alternative,
         Overland Partners Sepulveda,                Partial Summary Judgment
  17     LLC, a California Limited Liability
         Company;
  18     Starbucks Corporation, a                     Date:    April 10, 2019
         Washington Corporation;                      Time:    1: 30 p.m.
  19
                                                      Ctrm:    9D (9th Floor)
                      Defendants.
  20
                                                     Hon. Judge George H. Wu
  21
  22
  23
  24
                                    I. Preliminary Statement

  25
             Plaintiff offers this second Reply in response to Defendant Starbucks

  26
       Corporation’s Further Opposition to Plaintiff’s Motion for Summary

  27
       Judgment or, In The Alternative, Partial Summary Judgment, filed on March

  28
       11, 2019, and specifically incorporates and supplements her Reply to



                                               1

       Second Reply                                Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 2 of 8 Page ID #:599




   1   Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment, or in
   2   the alternative, Partial Summary Judgment filed on November 26, 2018.
   3
   4     II. The Transaction Counters at the Subject Property Constitute an
   5                                  Unlawful Barrier
   6         Defendant points to the DOJ amicus brief filed in Johnson v. Starbucks
   7   Corporation, Case No. 17-cv-02454-WHA, a matter coincidentally handled
   8   by Plaintiff’s counsel in this matter, to support its Opposition. However, the
   9   DOJ’s amicus brief is a study in semantics that does not reach the ultimate
  10   issue in this case. The DOJ states that the standard, i.e., the building code for
  11   counters, does not require “clear” space. This is true. Technically, how a
  12   counter is used is an operational issue, not an issue for an architect/contractor.
  13   So, Starbucks has built a compliant counter in conformance with the physical
  14   standard. But this hardly ends the dispute. Plaintiff’s complaint is about how
  15   the counter is used, i.e., that Starbucks places merchandise on it, thereby
  16   converting a required 36-inch wide transaction counter to a merchandise
  17   display stand with only a small transaction space. The ADA not only requires
  18   facilities to be designed and built to a standard but also requires that those
  19   facilities be “maintained” in readily accessible and useable condition. 28
  20   C.F.R. § 36.211(a). In fact, Mr. Johnson cited this maintenance regulation to
  21   the DOJ. Every court to rule on this subject has cited this maintenance
  22   regulation. Yet the DOJ never addresses it and, in fact, states that it is not
  23   opining on any other issue. But this court needs to address it.
  24
  25         A. The highly technical and limited nature of the DOJ’s opinion.
  26         The DOJ states that “nothing in section 904.4.1 so much as mentions,
  27   much less requires, that the counter space required by the 2010 Standards be
  28   ‘clear.’ Accordingly, Defendants’ alleged failure to provide 36 inches of clear



                                               2

       Second Reply                                Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 3 of 8 Page ID #:600




   1   counter space does not violate Section 904.4.1. The United States takes no
   2   position on any other issue in this case.” DOJ Brief, p. 1, lines 25-28
   3   (emphasis added). The DOJ’s decision to limit its opinion to merely what
   4   904.4.1’s plain language requires is frustrating. It is true that section 904.4.1
   5   does not use the word “clear” and, therefore, cannot be said to require 36
   6   inches of clear counter space. Technically, 904.4.1 does not require a single
   7   millimeter of clear, useable space for wheelchair users. Similarly, the standard
   8   to provide a 60-inch-wide-access aisle adjacent to an accessible parking space
   9   does not use the word “clear” and, therefore, a business would not run afoul
  10   of this standard if it placed pallets and popup tenants on the required space.
  11   36 C.F.R., Part 1191, Appendix D, § 502.3.1. Or consider the standard to
  12   provide 36-inches-minimum width for wheelchair users to sit in assembly
  13   areas. 36 C.F.R., Part 1191, Appendix D, § 802.1.2. This standard does not
  14   use the word “clear,” and, therefore, a business does not, technically, run afoul
  15   of this standard if it has the required space but puts garbage cans in it. As
  16   discussed below, however, the standards cannot be divorced from the
  17   statutory scheme. In deciding a case like the present one, court and counsel do
  18   not have the DOJ’s luxury of focusing only on the standard.
  19
  20         B. The ADA regulates both design and use regarding accessible
  21   features.
  22         Under the ADA, a business is required to “design and construct”
  23   facilities that are “readily accessible to and useable by individuals with
  24   disabilities . . . .” 42 U.S.C. § 12183(a)(1). Sitting en banc, the Ninth Circuit
  25   held that: “Whether a facility is readily accessible is defined, in part, by the
  26   ADA Accessibility Guidelines . . . The regulations establish a national
  27   standard for minimum levels of accessibility in all new facilities . . . [these]
  28   requirements are as precise as they are thorough, and the difference between



                                              3

       Second Reply                               Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 4 of 8 Page ID #:601




   1   compliance and with the standard of full and equal enjoyment established by
   2   the ADA is often a matter of inches.” Chapman v. Pier 1 Imports (U.S.) Inc.,
   3   631 F.3d 939, 945–46 (9th Cir. 2011) (internal quotes and cites omitted for
   4   readability). In this case, therefore, a 36-inch wide counter is the standard for
   5   determining whether it is readily accessible to and useable by wheelchair
   6   users.
   7            But it is not just enough to build a compliant counter. A business has a
   8   duty to maintain that counter so that it is readily accessible to and useable for
   9   wheelchair users. 28 C.F.R. § 36.211(a). As the DOJ formally explained
  10   (under a previous administration): “The Act requires that, to the maximum
  11   extent feasible, facilities must be accessible to, and usable by, individuals with
  12   disabilities. This section recognizes that it is not sufficient to provide features
  13   such as accessible routes, elevators, or ramps, if those features are not
  14   maintained in a manner that enables individuals with disabilities to use them.”
  15   28 C.F.R., Part 36, Appendix C, section 36.211.           The Access Board—the
  16   entity that promulgated the ADA Standards—recently released an animated
  17   video discussing the accessibility of counters and specifically stated that “it is
  18   important that accessible portions of counters be kept clear of merchandise
  19   displays and other objects.” https://www.access-board.gov/guidelines-and-
  20   standards/buildings-and-sites/about-the-ada-standards/guide-to-the-ada-
  21   standards/animations (at 3:32 seconds). And every court that has ruled on
  22   this topic has cited to this regulation.
  23            • “Section 36.211(a) requires that once a facility is brought into
  24            compliance with the relevant standards, accessibility be maintained so
  25            that persons with disabilities may continue to access and use the
  26            facility.” Kalani v. Starbucks Corp., 81 F. Supp. 3d 876, 885 (N.D. Cal.
  27            2015).
  28



                                                  4

       Second Reply                                   Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 5 of 8 Page ID #:602




   1          • “Starbucks Company failed to maintain a readily accessible thirty-six-
   2          inch-long point of sale counter at the Store, as required under the
   3          ADA.” Kalani v. Starbucks Coffee Co., 698 F. App'x 883, 886 (9th Cir.
   4          2017) (emphasis added).
   5          • “The regulations implementing ADA Title III . . . require that a public
   6          accommodation maintain in operable working condition those features
   7          of facilities and equipment that are required to be readily accessible to
   8          and usable by persons with disabilities by the Act or this part. 28 C.F.R.
   9          § 36.211(a).” Chapman v. Pier 1 Imports (U.S.) Inc., 779 F.3d 1001,
  10          1006 (9th Cir. 2015) (cites and quotes omitted).
  11
  12          All of this authority—the regulation, the Access Board’s video, the
  13   court cases—were cited by Johnson in the supplemental brief to the DOJ but
  14   the DOJ never addressed this critical issue. The DOJ never mentions 28 C.F.R.
  15   § 36.211 or discusses the duty to maintain required-facility features in useable
  16   condition for wheelchair users. The DOJ’s brief is silent on this issue, and the
  17   DOJ specifically says it is not opining on anything other than what the exact
  18   language of 904.4.1 requires as part of the as-built obligations. But the ADA
  19   concerns itself with the use of facilities just as much as the design of facilities.
  20   The Ninth Circuit discussed the distinction in Fortyune v. AMC. Fortyune v.
  21   Am. Multi-Cinema, Inc., 364 F.3d 1075 (9th Cir. 2004).             In Fortyune, a
  22   wheelchair user was unable to use a wheelchair seating area (and its
  23   companion seat) because a non-disabled person was sitting in the spot and
  24   AMC refused to make the person move. Although AMC argued that it was in
  25   compliance with the ADA Standards because it had the required accessible
  26   seating, the Ninth Circuit noted: “But in cases such as Fortyune's, which
  27   concern a public accommodation's policy regarding the use of that design
  28   (e.g., the use and availability of a companion seat), the provisions of the



                                                5

       Second Reply                                 Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 6 of 8 Page ID #:603




   1   ADAAG are not controlling . . . The ADDAG is silent regarding the actual
   2   use of those seats, but that is not surprising since the day-to-day use of the
   3   seats is not so much a ‘design’ issue as an operational one.” Id. at 1085
   4   (internal cites and quotes omitted).
   5         Under this principle, it is not the lack of a 36-inch high, 36-inch long
   6   sales counter that is the problem; it is the failure to make it available for use
   7   by a wheelchair user. Just as the Fortyune plaintiff had his rights violated
   8   because the theater permitted the wheelchair seating space to be used for other
   9   purposes, here Plaintiff can certainly have her rights violated if Starbucks
  10   converts the existing 36-inch wide portion of counter to function as a
  11   merchandise display, removing it from use by wheelchair users. So, while the
  12   DOJ is technically correct that the plain language of 904.4.1 does not require
  13   any “clear” width whatsoever, that does not end the analysis. Plaintiff’s
  14   complaint is an operational issue, i.e., “the use and availability” of the
  15   transaction counter . . . not whether the carpenter did his job in the first
  16   instance.
  17         A store manager cannot point proudly to a lowered section of counter
  18   as a defense to the claim of discrimination if that counter is removed from use
  19   or converted to another use. Merely having a physically-lowered-sales counter
  20   might satisfy a building inspector who is checking off a box, but it does not
  21   address Ms. Lindsay’s allegation that she was denied full and equal access
  22   because the required accessible feature (the lowered counter) was not made
  23   available to her. Clearly, taking a counter that has been built by a carpenter to
  24   be compliant with 904.4.1 and then rendering it unusable to wheelchair users
  25   by littering the counter with display and merchandise violates this obligation.
  26   ///
  27   ///
  28   ///



                                              6

       Second Reply                               Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 7 of 8 Page ID #:604




   1         III. It is Undisputed that the Parking Slope Exceeds 2.1% in Some
   2                                        Areas
   3         In its Opposition to Plaintiff’s Motion for Summary Judgment, filed
   4   November 19, 2018, Defendant Overland Partners Sepulveda, LLC submits
   5   photographic evidence that areas of its parking exceeds 2.1% (ECF 48, pg 5),
   6   but attempts to hand wave this problem away by suggesting on average the
   7   slope does not exceed 2.1%.
   8         The ADAAG and ADAS provide for a maximum allowable slope of
   9   2.1% on in parking areas. This maximum allowable slope is not an average. It
  10   means that the slope cannot exceed 2.1% at any point in the route.
  11         Defendant suggests that would require some sort of measuring trickery
  12   to achieve a slope greater than 2.1%, yet defendants own briefing includes
  13   such a measurement. Further, the exact specifications of the level used are not
  14   provided, but it would appear from the photos the defendant’s expert used a
  15   24-inch level.
  16         At this time, there are no industry standard protocols for measuring
  17   slopes although there are suggestions. The United States Access Board
  18   suggests three methods: (1) Hire a land surveyor to shoot grades; (2) Use a
  19   digital slope meter; or (3) use a 24" builders’ level with a tape measure. Digital
  20   slope meters or smart levels come in a number of different lengths from 6",
  21   12", 14", 24", and 48".
  22         Although the U.S. Access Board suggests use of a 24" smart level, it is
  23   not to the exclusion of other methods of slope measurement. The longer the
  24   level the more it does averaging. It is therefore recommended that the level,
  25   regardless of size, be placed every 12" along the length of a sloped surface in
  26   order to test for surface variations and for flatness. Using a smaller level
  27   provides for better accuracy of subtle surface differentials for variation and
  28   flatness when measuring running slope. The longer the level the more average



                                               7

       Second Reply                                Case: 2:18-CV-01917-GW-PLA
Case 2:18-cv-01917-GW-PLA Document 68 Filed 03/28/19 Page 8 of 8 Page ID #:605




   1   a dimension you obtain. Spot checking using a six-inch level would provide
   2   the same, if not better results than a longer level in identifying excessive
   3   slopes that present barriers for wheelchair users, presuming one ensures
   4   neither level is sitting atop a loose stone or twig. Here, even with a long level,
   5   Defendant has confirmed the slope exceeds the maximum slope allowed by
   6   law.
   7
   8                                 IV. CONCLUSION
   9          Plaintiff respectfully requests this court grant her motion for summary
  10   judgment.
  11
  12   Dated: March 27, 2019             CENTER FOR DISABILITY ACCESS
  13
  14                                     By:    /s/ Chris Carson
  15                                     Chris Carson, Esq.
  16                                     Attorneys for Plaintiff
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                               8

       Second Reply                                Case: 2:18-CV-01917-GW-PLA
